DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Claim 1, line 9, recites “comprises” which is grammatically incorrect and should be changed to --comprises:--.
Claim 7, lines 3-4, recites “in radially outer side” which is grammatically incorrect and should be changed to --in a radially outer side--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15, recites “the mass of the rolling member” which is indefinite because it is unclear which one of the pair of masses the Applicant is referring to.  The Applicant has not previously singled out one of the pair of masses.
Claim 3 recites the limitation "the retainers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only discloses a singular retainer therefore it is unclear if the retainers from claim 3 include the retainer from claim 1.
Claim 3 recites the limitation "the elastic members" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only discloses a singular elastic member therefore it is unclear if the elastic members from claim 3 include the elastic member from claim 1.
Claim 3 recites the limitation "the rolling members" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only discloses a singular rolling member therefore it is unclear if the rolling members from claim 3 include the rolling member from claim 1.
Claim 4 recites the limitation "the retainers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only discloses a singular retainer therefore it is unclear if the retainers from claim 4 include the retainer from claim 1.
Claim 5 recites the limitation "the retainers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only discloses a singular retainer therefore it is unclear if the retainers from claim 5 include the retainer from claim 1.
Claim 5 recites the limitation "the elastic members" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only discloses a singular elastic member therefore it is unclear if the elastic members from claim 5 include the elastic member from claim 1.
Claim 5 recites the limitation "the rolling members" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only discloses a singular rolling member therefore it is unclear if the rolling members from claim 5 include the rolling member from claim 1.
Claim 6 recites the limitation "the retainers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only discloses a singular retainer therefore it is unclear if the retainers from claim 6 include the retainer from claim 1.
Claim 6 recites the limitation "the elastic members" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only discloses a singular elastic member therefore it is unclear if the elastic members from claim 6 include the elastic member from claim 1.
Claim 6 recites the limitation "the rolling members" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only discloses a singular rolling member therefore it is unclear if the rolling members from claim 6 include the rolling member from claim 1.
Claim 7, line 4, recites “the mass held in the retainer” which is indefinite because it is unclear which one of the pair of masses the Applicant is referring to.  The Applicant has not previously singled out one of the pair of masses.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (US 11,162,558 B2) discloses a torsional vibration damper that is comprised of a rotary member, a retainer formed on the rotary member, a rolling member formed by a shaft and a pair of masses, an inertia body that comprises a raceway surface, the retainer comprising a pair of inner surfaces, and at least one elastic member that is connected between the rotary member and the inertia body.
Buhl (US 10,428,876 B2) discloses a clutch disk with a torsional damping device comprised of a pin that is surrounded by a retainer, and at least one elastic member is arranged on one of the walls of the retainer to bias the pin towards an opposite one of the walls of the retainer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656